Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1056

IN RE: FRANK B. CEGELSKI
                      Respondent.
Bar Registration No. 414766                              BDN: 327-13

BEFORE: Blackburne-Rigsby, Associate Judge, and Newman and Nebeker,
     Senior Judges.

                                      ORDER
                             (FILED - December 26, 2013)

       On consideration of the certified order of the Supreme Court of the State of
New York accepting the voluntary resignation while disciplinary charges were
pending, this court’s October 10, 2013, order suspending respondent pending further
action of the court and directing him to show cause why the functionally identical
reciprocal discipline in the form of a five-year suspension with a fitness requirement
should not be imposed, the statement of Bar Counsel regarding reciprocal discipline,
and it appearing that respondent has failed to file either a response to this court’s
order or his D.C. Bar R. XI, §14 (g) affidavit, it is

       ORDERED that Frank B. Cegelski is hereby suspended from the practice of
law in the District of Columbia for a period of five years, with reinstatement
contingent on a showing of fitness, including payment of the restitution imposed by
the state of New York. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller,
930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical reciprocal
discipline applies to all cases in which the respondent does not participate). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                     PER CURIAM